IN THE
TENTH COURT OF APPEALS










 

No. 10-08-00416-CV
 
McLennan County Appraisal District,
                                                                                    Appellant
 v.
 
American Housing Foundation,
Waco Parkside Village, LTD. 
and Waco Robinson Garden, LTD.,
                                                                                    Appellees
 
 
 

From the 19th District
Court
McLennan County, Texas
Trial Court No. 2005-2197-1
 

MEMORANDUM  Opinion

 
Appellee American Housing Foundation has
filed a bankruptcy proceeding.  Tex. R.
App. P. 8.1.  Further action in this appeal is automatically stayed.  See
11 U.S.C. § 362.
For administrative purposes, this appeal
is suspended and will be treated as closed unless reinstated on a proper
motion.  Tex. R. App. P. 8.2.  It
may be reinstated on motion of any party showing that the stay has been lifted
or modified and specifying what action, if any, is required from this Court
upon reinstatement of the appeal.  Tex.
R. App. P. 8.3.
            The reporting requirement of
Local Rule 17 is suspended.  10th Tex.
App. (Waco) Loc.  R. 17.   As an administratively closed file, the case
file will be retained for six years after the date it is closed, after which it
will be destroyed.  Tex. Gov’t Code
Ann. § 51.204(d) (Vernon 2005).
            The Clerk of this Court is
directed to transmit a copy of this opinion to the attorneys of record, the
trial court judge, and the trial court clerk.
 
PER CURIAM
 
 
Before
Chief Justice Gray,
Justice Reyna, and
Justice Davis
Appeal
suspended; appeal administratively closed
Opinion
delivered and filed August 19, 2009
[CV06]




 


ut not the method of analysis, I concur
in affirming the judgment.
 
                                                                       BILL VANCE
                                                                       Justice


Concurring opinion delivered and filed January 28, 2004